Title: Indenture with Peter Gollatt, 19 March 1770
From: Washington, George,Gollatt, Peter
To: 



[19 March 1770]

This Indenture made the Nineteenth day of March in the year of our Lord One Thousand Seven Hundred and Seventy—Between Peter Gulatt, of the County of Fairfax, Blacksmith of the one part and George Washington Gentleman of the same County of the other part. Whereas the said George Washington by an Indenture bearing date the same day of these presents has bound to & put under the said Peter Gulatt a Negro Fellow or lad named Nat belonging to the said George Washington, for the Term of three years and a Mulatto Fellow name Julius, the property of John Custos for the Term of Six years to commence from the date of the said Indenture, to learn the Art and Trade of Blacksmiths and . . . the said Peter Gulatt will well and faithfully during the respective Terms and Times aforesaid Instruct and Learn the said Negro Nat & Mulatto Julius in the said Art and Trade according to the best of his power & ability; And also . . . will find and provide for the said Nat & Julius, good, sufficient and wholsome diet and will pay their Levies . . .”
